DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (2016/0009599) in view of Hamanaka (JP 2006-182614).
Regarding claims 1, 2, 4, and 5:  Yamakawa teaches a water-reducing composition comprising a water reducing agent comprising a polycarboxylic acid-based water reducing agent [0071-0072], the water-soluble cellulose ether HPMC, HEMC, or HEC 
Yamakawa fails to teach a combination of a polycarboxylic acid-based water reducing agent and a lignin water reducing agent.
However, Hamanaka teaches that it is known in the art that combining a polycarboxylic acid-based water reducing agent with a lignin derivative as a water-reducing agent that a water-reducing effect at high temperature can be maintained [0006].  Hamanaka also teaches that the combination provides a high water reducing effect without causing a condensation delay [0008].  Hamanaka teaches a ratio of polycarboxylic acid-based water reducing agent to lignin derivative of 33:67 to 80:20 [Table 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add lignin derivatives in the amount taught by Hamanaka to the example compositions of Yamakawa to provide a water reducing agent that can be maintained at a high temperature, and that does not cause a condensation delay.
Regarding claim 6:  Yamakawa teaches a hydraulic composition comprising their water-reducing composition, a hydraulic substance and water [0079; Examples].
Regarding claim 7:  Yamakawa teaches a method for producing a hydraulic composition comprising:  a step of mixing their water-reducing composition, a hydraulic substance and water [0079; Examples].


3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (2016/0009599) and Hamanaka (JP 2006-182614) as applied to claim 1 above further in view of Henning et al. (2013/0174760).
Yamakawa teaches that the water-reducing agent is a polycarboxylic acid copolymer salt [0016].
Henning et al. teach that Tuepole HP-11 is a polycarboxylate for use in cement compositions [0074].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tuepole HP-11 as taught by Henning et al. as the polycarboxylate in Yamakawa.  It is a simple substitution of one known element for another to obtain predictable results.  Tuepole HP-11 has a sodium ion concentration of 16,000 ppm as evidenced by the instant specification.  
Yamakawa fails to teach a combination of a polycarboxylic acid-based water reducing agent and a lignin water reducing agent.
However, Hamanaka teaches that it is known in the art that combining a polycarboxylic acid-based water reducing agent with a lignin derivative as a water-reducing agent that a water-reducing effect at high temperature can be maintained [0006].  Hamanaka also teaches that the combination provides a high water reducing effect without causing a condensation delay [0008].  Hamanaka teaches a ratio of polycarboxylic acid-based water reducing agent to lignin derivative of 33:67 to 80:20 [Table 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add lignin derivatives in the amount taught by Hamanaka to the example compositions of Yamakawa to provide a water reducing agent .


Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (2016/0009599). 
Regarding claims 1 and 4-5:  Yamakawa teaches a water-reducing composition comprising a water reducing agent comprising a polycarboxylic acid-based water reducing agent [0071-0072], the water-soluble cellulose ether HPMC, HEMC, or HEC [0051-0057], the gums DG, WG, XG, or GG [0060-0070], and a defoamer [Examples; Table 1].  Yamakawa also teaches using lignin derivatives as a water-reducing agent [0037].
Yamakawa fails to teach a combination of a polycarboxylic acid-based water reducing agent and a lignin water reducing agent.
However, It is obvious to combine separately taught prior art ingredients which perform the same function; it is logical that they would produce the same effect and supplement each other.  In re Crockett 126 USPQ 186.
Regarding claim 2:  When combining two compounds for the same purpose (water-reducing agents), the skilled artisan would immediately envisage a 50:50 mixture.
Regarding claim 3:  Yamakawa teaches EX60T by Takemoto Oil & Fat Co., Ltd. [0073].  The water-reducing agent of Yamakawa is structurally similar to the claimed water-reducing agent.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).  The claimed Na+ ion concentration is not cricital.
Regarding claim 6:  Yamakawa teaches a hydraulic composition comprising their water-reducing composition, a hydraulic substance and water [0079; Examples].
Regarding claim 7:  Yamakawa teaches a method for producing a hydraulic composition comprising:  a step of mixing their water-reducing composition, a hydraulic substance and water [0079; Examples].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 of copending Application No. 16/393190.  
The copending application claims all of the features of the instant claims, but fails to claim a lignin.  
However, Hamanaka teaches that it is known in the art that combining a polycarboxylic acid-based water reducing agent with a lignin derivative as a water-reducing agent that a water-reducing effect at high temperature can be maintained [0006].  Hamanaka also teaches that the combination provides a high water reducing effect without causing a condensation delay [0008].  Hamanaka teaches a ratio of polycarboxylic acid-based water reducing agent to lignin derivative of 33:67 to 80:20 [Table 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add lignin derivatives in the amount taught by Hamanaka to the composition of the copending claims to provide a water reducing agent that can be maintained at a high temperature, and that does not cause a condensation delay.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of copending Application No. 16/685525.  Although the claims at issue are not identical, they are not patentably distinct from each other.

However, Hamanaka teaches that it is known in the art that combining a polycarboxylic acid-based water reducing agent with a lignin derivative as a water-reducing agent that a water-reducing effect at high temperature can be maintained [0006].  Hamanaka also teaches that the combination provides a high water reducing effect without causing a condensation delay [0008].  Hamanaka teaches a ratio of polycarboxylic acid-based water reducing agent to lignin derivative of 33:67 to 80:20 [Table 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add lignin derivatives in the amount taught by Hamanaka to the composition of the copending claims to provide a water reducing agent that can be maintained at a high temperature, and that does not cause a condensation delay.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763